IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1830
                            Filed February 17, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEREK TRACY CLARK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mary E. Howes,

Judge.



      The defendant challenges the sufficiency of the evidence to support his

conviction for first-degree theft. AFFIRMED.



      Lauren M. Phelps, Hudson, Florida, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                          2


GREER, Judge.

       Derek Clark challenges the sufficiency of the evidence to support his

conviction for first-degree theft. Clark, who was seen driving a vehicle four days

after it was stolen, maintains the State failed to prove (1) he knew the truck was

stolen and (2) the truck had a value of more than $10,000. See Iowa Code

§§ 714.1(4) (2019) (“A person commits a theft when the person . . . [e]xercises

control over stolen property, knowing such property to have been stolen . . . .”);

714.2(2) (defining theft in the first degree as “[t]he theft of property exceeding ten

thousand dollars in value”).

       “We review challenges to the sufficiency of the evidence for errors at law.”

State v. Armstrong, 787 N.W.2d 472, 475 (Iowa Ct. App. 2010). “The State bears

the burden of proving every element of the crime with which [the defendant] is

charged.” Id. “We uphold a finding of guilt if substantial evidence supports the

verdict.” Id. In making this determination, “[w]e review the facts in the light most

favorable to the State, including legitimate inferences and presumptions that may

reasonably be deduced from the evidence in the record.” Id.

       The evidence at Clark’s trial established that Brandon Seeley’s work truck,

a 2013 four-door, one-ton 3500 GMC with about 80,000 miles on it, was stolen

from a jobsite on May 16, 2019. While Seeley did not see who took the truck, he

heard it start while he was working on the other side of a building and then made

it around to the parking lot in time to see the truck turning out into traffic. Seeley

immediately called the local police and reported the truck was stolen.

       Four days later, Brian Kingsbury was getting ready to leave a parking spot

when a white GMC truck stopped behind him, blocking his vehicle. Kingsbury saw
                                        3


a man—later identified as Clark—motion to a woman still in the truck to move it.

Kingsbury sat and watched as Clark went into the liquor store and then came out

a couple minutes later “almost running,” carrying two bottles of liquor with black

security tops on them. Clark got into the driver’s seat of the truck and then left.

When he noticed the truck had only pulled across the street to a different parking

lot and stopped, Kingsbury called 911 to report what he witnessed. While on the

phone with dispatch, Kingsbury drove over to see the license plate number on the

GMC truck and reported that as well.

       Officer James Alcala was dispatched to respond to Kingsbury’s call. While

he was still en route, Officer Alcala learned from dispatch that the truck had

previously been reported as stolen. Officer Alcala located the truck parked in the

lot of a restaurant near where Kingsbury last reported seeing it. A woman in a

turquoise sweatshirt—as Kingsbury had described the female passenger—stood

outside near the truck. As Officer Alcala approached her, Clark came out of the

restaurant. The officer asked if they were together, and the female quickly denied

it. He told her she was seen in the vehicle, and she replied “some guy” gave her

a ride across the street. She denied knowing the guy’s name and said he just took

off. When asked, Clark denied being with the woman. He said he walked to the

restaurant to speak with the manager. Officer Alcala noted Clark and the woman

were wearing clothes that matched the description provided by Kingsbury and held

them both until Kingsbury drove by and confirmed they were the two people he

saw in the truck outside the liquor store.     Clark, who originally denied any

connection to the truck, then admitted the cell phone found in the truck belonged

to him and asked for it.
                                           4


       First, Clark argues the State failed to prove he knew the truck was stolen. 1

He emphasizes four days had passed since the truck was taken and no evidence

links him to the original taking of the truck from Seeley’s jobsite. But “a defendant’s

unexplained possession of recently stolen property justifies an inference he

illegally received it.” State v. Selestan, 515 N.W.2d 356, 358 (Iowa Ct. App. 1994).

       “Recent” . . . is not necessarily measured by the number of hours or
       days or weeks involved. The nature of the articles, and the
       circumstances of the case are pertinent elements. The length of time
       is a question to be considered by the jury together with all other
       factors in the case.

State v. Jones, 289 N.W.2d 597, 599 (Iowa 1980) (alteration in original) (quoting

State v. Brightman, 110 N.W.2d 315, 317 (Iowa 1961)). Clark suggests four days

is not recent enough to support the inference he knew it was a stolen vehicle. But

our supreme court has concluded a five-month interval between the theft and the

finding of the stolen item in the defendant’s possession did not preclude the

inference. See Brightman, 110 N.W.2d at 316–317. Plus, here the jury had more

than just the length of time to consider. When asked about his possible connection

to the truck, Clark claimed he walked to the restaurant and was not with the woman

in turquoise. He made these dishonest claims2 in an apparent attempt to distance

himself from the vehicle before Officer Alcala informed him the truck was stolen.

Clark’s behavior supports the inference that he knew the vehicle was stolen. Thus,



1 At trial, Clark moved for a directed verdict, arguing the State presented insufficient
evidence to support a conviction. For purposes of this appeal, we treat his motion
for direct verdict as a motion for judgment of acquittal. See State v. Adney, 639
N.W.2d 246, 249 n.2 (Iowa Ct. App. 2001).
2 During the defense’s closing statement, Clark’s attorney stated Clark took “full

responsibility” for being the person Kingsbury saw stealing the alcohol from the
liquor store, which prompted Kingsbury’s report to 911.
                                          5


the jury’s determination Clark knew the vehicle was stolen is supported by

substantial evidence.

       Second, Clark claims the State failed to prove the value of the truck was

more than $10,000. It is undisputed that Seeley testified the vehicle was worth

between $25,000 and $30,000. But Clark now questions Seeley’s knowledge or

expertise to provide a value for the truck. “Value testimony is liberally received,

with its weight to be determined by the jury . . . .” State v. Savage, 288 N.W.2d
502, 504 (Iowa 1980). And Clark did not challenge Seeley’s testimony at trial.

Clark did not attack Seeley’s qualifications to give such an opinion, nor did he

question whether Seeley’s opinion was reliable. Seeley was asked if he had “any

idea about how much that truck would be valued” and answered without objection,

“It would be safe to say that that truck is between $25,000 and $30,000, right now,

if you bought it.”3 Clark also did not challenge Seeley on his opinion through cross-

examination, and Clark, who presented no defense, did not offer any contradictory

evidence of the value. Substantial evidence supports the jury’s determination the

truck had a value of more than $10,000.

       We affirm Clark’s conviction of first-degree theft.

       AFFIRMED.




3 For theft offenses, “[t]he value of property is its highest value by any reasonable
standard at the time that it is stolen. Reasonable standard includes but is not
limited to market value within the community, actual value, or replacement value.”
Iowa Code § 714.3(1). It is worth noting this truck was equipped with a ladder rack
and a hydraulic lift; but the lift had been removed before the police recovered the
vehicle.